

115 HR 6336 IH: Fair Access for Farmers and Ranchers Act of 2018
U.S. House of Representatives
2018-07-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6336IN THE HOUSE OF REPRESENTATIVESJuly 11, 2018Ms. Fudge (for herself and Mr. Bishop of Georgia) introduced the following bill; which was referred to the Committee on AgricultureA BILLTo require the Secretary of Agriculture to grant farm numbers to individuals with certain
			 documentation, to amend the Consolidated Farm and Rural Development Act to
			 include qualified intermediaries as recipients of farm ownership loans, to
			 provide for a study of farmland tenure, and for other purposes.
	
 1.Short titleThis Act may be cited as the Fair Access for Farmers and Ranchers Act of 2018. 2.Definition of SecretaryIn this Act, the term Secretary means the Secretary of Agriculture.
		3.Eligibility for operators on heirs property land to obtain a farm number
 (a)DefinitionsIn this section: (1)Eligible documentationThe term eligible documentation, with respect to land for which a farm operator seeks assignment of a farm number under subsection (b)(1), includes—
 (A)in States that have adopted a statute consisting of an enactment or adoption of the Uniform Partition of Heirs Property Act, as approved and recommended for enactment in all States by the National Conference of Commissioners on Uniform State Laws in 2010—
 (i)a court order verifying the land meets the definition of heirs property (as defined in that Act); or
 (ii)a certification from the local recorder of deeds that the recorded owner of the land is deceased and not less than 1 heir of the recorded owner of the land has initiated a procedure to retitle the land in the name of the rightful heir;
 (B)a fully executed, unrecorded tenancy-in-common agreement that sets out ownership rights and responsibilities among all of the owners of the land that—
 (i)has been approved by a majority of the ownership interests in that property; (ii)has given a particular owner the right to manage and control any portion or all of the land for purposes of operating a farm or ranch; and
 (iii)was validly entered into under the authority of the jurisdiction in which the land is located; (C)the tax return of a farm operator farming a property with undivided interests for each of the 5 years preceding the date on which the farm operator submits the tax returns as eligible documentation under subsection (b);
 (D)self-certification that the farm operator has control of the land for purposes of operating a farm or ranch; and
 (E)any other documentation identified by the Secretary under subsection (c). (2)Farm numberThe term farm number has the meaning given the term in section 718.2 of title 7, Code of Federal Regulations (as in effect on the date of enactment of this Act).
				(b)Farm number
 (1)In generalThe Secretary shall provide for the assignment of a farm number to any farm operator who provides any form of eligible documentation for purposes of demonstrating that the farm operator has control of the land for purposes of defining that land as a farm.
 (2)EligibilityAny farm number provided under paragraph (1) shall be sufficient to satisfy any requirement of the Secretary to have a farm number to participate in a program of the Secretary.
 (c)Eligible documentationThe Secretary shall identify alternative forms of eligible documentation that a farm operator may provide in seeking the assignment of a farm number under subsection (b)(1).
			4.Loans to purchasers of land with undivided interest and no administrative authority
 (a)Reauthorization of beginning farmer and rancher individual development accounts pilot programSection 333B(h) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1983b(h)) is amended by striking 2018 and inserting 2024.
 (b)Pilot programSubtitle D of the Consolidated Farm and Rural Development Act (7 U.S.C. 1981 et seq.) is amended by inserting after section 333D the following:
				
					333E.Farmer loan pilot projects
 (a)In generalThe Secretary may conduct pilot projects of limited scope and duration that are consistent with subtitles A, B, C, and this subtitle to evaluate processes and techniques that may improve the efficiency and effectiveness of the programs carried out under subtitle A, B, C, and this subtitle.
 (b)NotificationThe Secretary shall— (1)not less than 60 days before the date on which the Secretary initiates a pilot project under subsection (a), submit notice of the proposed pilot project to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate; and
 (2)consider any recommendations or feedback provided to the Secretary in response to the notice provided under paragraph (1)..
 (c)Relending programSubtitle A of title III of the Consolidated Farm and Rural Development Act (7 U.S.C. 1922 et seq.) is amended by adding at the end the following:
				
					310I.Relending program to resolve ownership and succession on farmland
 (a)In generalThe Secretary may make or guarantee loans to eligible entities described in subsection (b) using amounts made available for farm ownership loans under this subtitle so that the eligible entities may relend the funds to individuals and entities for the purposes described in subsection (c).
 (b)Eligible entitiesEntities eligible for loans and loan guarantees described in subsection (a) are cooperatives, credit unions, and nonprofit organizations with—
 (1)certification under section 1805.201 of title 12, Code of Federal Regulations (or successor regulations) to operate as a lender;
 (2)experience assisting socially disadvantaged farmers and ranchers (as defined in section 2501(e) of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 2279(e))) or limited resource or new and beginning farmers and ranchers, rural businesses, cooperatives, or credit unions, including experience in making and servicing agricultural and commercial loans; and
 (3)the ability to provide adequate assurance of the repayment of a loan. (c)Eligible purposesThe proceeds from loans made or guaranteed by the Secretary pursuant to subsection (a) shall be relent by eligible entities for projects that assist heirs with undivided ownership interests to resolve ownership and succession on farmland that has multiple owners.
 (d)PreferenceIn making loans under subsection (a), the Secretary shall give preference to eligible entities— (1)with not less than 10 years of experience serving socially disadvantaged farmers and ranchers; and
 (2)in States that have adopted a statute consisting of an enactment or adoption of the Uniform Partition of Heirs Property Act, as approved and recommended for enactment in all States by the National Conference of Commissioners on Uniform State Laws in 2010, that relend to owners of heirs property (as defined in that Act).
 (e)Loan terms and conditionsThe following terms and conditions shall apply to loans made or guaranteed under this section: (1)The interest rate at which intermediaries may borrow funds under this section shall be equal to the rate at which farm ownership loans under this subtitle are made.
 (2)The rates, terms, and payment structure for borrowers to which intermediaries lend shall be— (A)determined by the intermediary in an amount sufficient to cover the cost of operating and sustaining the revolving loan fund; and
 (B)clearly and publicly disclosed to qualified ultimate borrowers. (3)Borrowers to which intermediaries lend shall be—
 (A)required to complete a succession plan as a condition of the loan; and (B)be offered the opportunity to borrow sufficient funds to cover costs associated with the succession plan under subparagraph (A) and other associated legal and closing costs.
 (f)ReportNot later than 1 year after the date of enactment of this section, the Secretary shall submit to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate a report describing the operation and outcomes of the program under this section, with recommendations on how to strengthen the program.
 (g)FundingThe Secretary shall carry out this section using funds otherwise made available to the Secretary.. 5.Farmland ownership data collection (a)In generalThe Secretary shall collect and, not less frequently than once every 5 years report, data and analysis on farmland ownership, tenure, transition, and entry of beginning farmers and ranchers (as defined in section 343(a) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1991(a))) and socially disadvantaged farmers and ranchers (as defined in section 2501(e) of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 2279(e))).
 (b)RequirementsIn carrying out subsection (a), the Secretary shall, at a minimum— (1)collect and distribute comprehensive reporting of trends in farmland ownership, tenure, transition, barriers to entry, profitability, and viability of beginning farmers and ranchers and socially disadvantaged farmers and ranchers;
 (2)develop surveys and report statistical and economic analysis on farmland ownership, tenure, transition, barriers to entry, profitability, and viability of beginning farmers and ranchers, including a regular follow-on survey to each Census of Agriculture with results of the follow-on survey made public not later than 3 years after the previous Census of Agriculture; and
 (3)require the National Agricultural Statistics Service— (A)to include in the Tenure, Ownership, and Transition of Agricultural Land survey questions relating to—
 (i)the extent to which non-farming landowners are purchasing and holding onto farmland for the sole purpose of real estate investment;
 (ii)the impact of these farmland ownership trends on the successful entry and viability of beginning farmers and ranchers and socially disadvantaged farmers and ranchers;
 (iii)the extent to which farm and ranch land with undivided interests and no administrative authority identified have farms or ranches operating on that land; and
 (iv)the impact of land tenure patterns, categorized by— (I)race, gender, and ethnicity; and
 (II)region; and (B)to include in the report of each Tenure, Ownership, and Transition of Agricultural Land survey the results of the questions under subparagraph (A).
					